Citation Nr: 9918948	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to June 1946.  He was in beleaguered status 
from December 22, 1941 to April 9, 1942, and he was a 
prisoner of war (POW) from April 10, 1942 to June 30, 1942.  
The veteran was in no casualty status from July 1, 1942 to 
May 7, 1945, and he had regular Philippine service from May 
8, 1945 to June 30, 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.            

The Board notes that in a January 1999 rating action, the RO 
denied the appellant's claims of entitlement to Dependency 
and Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.§ 1318, and entitlement to DIC under the provisions 
of  38 U.S.C.§ 1318 had the veteran brought a claim more than 
10 years prior to death. There is no indication from the 
information of record that the appellant filed a Notice of 
Disagreement (NOD) in regard to either claim.  Accordingly, 
these issues are not before the Board for appellate 
consideration. 


FINDINGS OF FACT

1.  The veteran died on May [redacted] 1997.  

2.  According to the certificate of death, the cause of death 
was cardiorespiratory arrest secondary to pulmonary 
tuberculosis (PTB), moderately advanced due to emphysema.  

3.  At the time of the veteran's death, service connection 
was in effect for the following: (1) residuals of an ununited 
fracture at the anatomical neck of the left femur, with 
deformity, sclerosis, and shortening of left lower extremity, 
(2) residuals of a gunshot wound of the left thigh, with 
limitation of flexion of the left knee, and (3) hypertrophic 
degenerative disease of the dorsolumbar spine, with bilateral 
sacroiliac arthritis and scoliosis.  The combined rating in 
effect at the time of the veteran's death was 80 percent.  

4.  There is no competent medical evidence of a nexus between 
the veteran's cause of death, cardiorespiratory arrest 
secondary to pulmonary tuberculosis (PTB) which was due to 
emphysema, and the veteran's service-connected residuals of 
an ununited fracture at the anatomical neck of the left 
femur, and/or his service-connected residuals of a gunshot 
wound of the left thigh.  


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved is whether the 
appellant has presented evidence that her claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. at 
81.  A mere allegation that the cause of death is service 
connected is not sufficient; the appellant must submit 
evidence in support of her claim which would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. §5107(a) (West 1991 & Supp. 1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In that 
regard, a lay person is not competent to make a medical 
diagnosis, or to relate a given medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, lay statements regarding a medical 
diagnosis or causation cannot constitute evidence sufficient 
to make a claim well grounded pursuant to the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), where the 
determinant issue is one of medical causation or medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There must also be evidence of incurrence or 
aggravation of a disease or injury in service and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Where the appellant fails to submit evidence in 
support of a plausible claim, the VA is under no duty to 
assist her in any further development of her claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998).  

Service connection may be granted for certain chronic 
diseases if manifested to a degree of 10 percent disabling 
within one year of separation from service.  Service 
connection may be granted for pulmonary tuberculosis if 
manifested to a degree of 10 percent disabling within three 
years of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).   

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.312 (1998).

In order to establish service connection on a secondary 
basis, the evidence must show that a particular disability is 
proximately due to or the result of a disability for which 
service connection has already been established.  38 C.F.R. 
§ 3.310(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) (formerly the United States Court of 
Veterans Appeals) has stated that when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

To summarize, the appellant contends, in essence that the 
veteran's death was related to his left leg disability, to 
include his service-connected residuals of an ununited 
fracture at the anatomical neck of the left femur, and his 
service-connected residuals of a gunshot wound of the left 
thigh.  The appellant maintains that the veteran's service-
connected left leg injuries contributed to the development of 
his cardiorespiratory arrest, secondary to PTB and emphysema, 
which was the cause of his death.  The appellant has 
submitted a statement from Mr. [redacted]M., the veteran's friend, 
in support of her contentions.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or an event.  However, the 
appellant and Mr. M. are making a medical diagnosis.  The 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer such an opinion, and Mr. 
M. stands in the same light.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board notes that in Mr. M.'s 
September 1998 statement, he indicated that although he was 
not "competent" to scientifically prove that the veteran 
died due to his service-related injuries, he was confident 
that the cause of the veteran's death could not have been 
"otherwise."  Therefore, in light of the above, the 
appellant and Mr. M.'s opinions that the veteran's death was 
related to his service-connected left leg injuries, are not 
competent evidence.  

The Board recognizes that when the appellant submitted her 
September 1998 statement, she noted that her statement was 
signed by her daughter, Ms. [redacted]S., who was a licensed nurse.  
According to the appellant, her daughter had provided care 
for the veteran until his death.  In this regard, the Board 
notes that while Ms. [redacted]S. is a nurse by profession, she has 
given no indication that she possesses medical expertise in 
cardiorespiratory matters, nor is there any evidence to that 
effect in the record.  See Black v. Brown, 10 Vet. App. 279, 
284 (1997) (implicitly holding that health care professions 
who lack expertise in a particular field are not competent to 
opine on medical questions regarding that field); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (Where a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, the truthfulness 
of such evidence cannot be presumed).  Therefore, Ms. 
[redacted]S.'s opinion that the veteran's death, cardiorespiratory 
arrest secondary to PTB and emphysema, was related to his 
service-connected left leg injuries is not competent 
evidence, and hence cannot serve as a predicate sufficient to 
make the appellant's claim well grounded.  Black and LeShore, 
both supra.  

The Board notes that in light of the above contentions, 
although the appellant is maintaining that the veteran's 
cause of death, cardiorespiratory arrest secondary to PTB 
which was due to emphysema, was related to his service-
connected disabilities, she does not, however, contend that 
his heart and lung problems originated during service, or 
within three years of his discharge.  She confines her theory 
of the case to service connection for cardiorespiratory 
arrest due to PTB and emphysema, on a secondary basis.  
Therefore, the Board will limit its decision accordingly.  

In the instant case, the veteran's service medical records 
are negative for any complaints or findings of any heart or 
lung disorder, including PTB and/or emphysema.  The records 
include a chest x-ray, dated in May 1945, which was 
interpreted as showing a radiologically healthy chest.  
Moreover, the veteran's separation examination, dated in May 
1946, shows that at that time, a chest x-ray was also 
interpreted as showing a radiologically healthy chest.  

The first medical evidence of the veteran's PTB is in 
November 1973, approximately 27 years after his discharge.  
At that time, an x-ray of the veteran's chest was interpreted 
as showing bilateral PTB.  The examiner noted that the PTB 
was moderately advanced and stationary from August to 
November 1973.  

The Board notes that the remaining evidence of record shows 
treatment for both the veteran's service-connected 
disabilities and also treatment for his heart and lung 
problems.  A Medical Certificate from the San Geronimo 
Medical and Orthopedic Clinic shows that the veteran was 
hospitalized for two days in August 1995 for hydration and 
re-evaluation of his left leg disability.  Upon his 
discharge, he was diagnosed with the following: (1) residuals 
of a left femoral neck fracture with upward displacement, (2) 
scoliosis, (3) dehydration, and (4) Koch's infection.  
Moreover, x-rays from Dr. J.M.Q., dated in September 1995, 
show that the veteran's chest x-ray was interpreted as 
showing the following: (1) Koch's infection with a cavitary 
lesion, (2) atherosclerotic aorta, and (3) elevated right 
hemidiaphragm.  An x-ray of the veteran's hips was 
interpreted as showing the following: (1) absent left femoral 
head and neck with superior displacement of the shaft, (2) 
osteoporosis, and (3) incidental finding of degenerative 
osteoarthropathy.  In addition, the left knee x-ray was 
interpreted as showing osteoporosis of the knee.  
Furthermore, an August 1998 Medical Certificate from the San 
Geronimo Clinic reflects that at that time, the Clinic 
indicated that the veteran had been hospitalized for two days 
there in August 1995.  According to the Clinic, upon the 
veteran's discharge, he was diagnosed with the following: (1) 
old femoral neck fracture, and (2) PTB.

In light of the above evidence, the Board observes that 
although the veteran received treatment for his left leg 
disability, to include his service-connected residuals of an 
ununited fracture at the anatomical neck of the left femur, 
and his service-connected residuals of a gunshot wound of the 
left thigh, the evidence is negative for any nexus between 
the veteran's service-connected left leg injuries and his 
nonservice-connected PTB and emphysema.  As previously 
stated, the cause of the veteran's death was 
cardiorespiratory arrest secondary to PTB which was 
moderately advanced due to emphysema.  The Board concludes 
that upon a review of the evidence of record, there is no 
competent medical evidence that shows a causal relationship 
between the veteran's service-connected residuals of an 
ununited fracture at the anatomical neck of the left femur, 
and his service-connected residuals of a gunshot wound of the 
left thigh, and his cause of death, which was 
cardiorespiratory arrest secondary to PTB which was 
moderately advanced due to emphysema.  Therefore, the claim 
for service connection for the cause of the veteran's death 
is not well grounded.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

